Order and judgment (one paper), Supreme Court, New York County (Michael D. Stallman, J.), entered March 23, 2010, which, inter alia, denied the petition seeking to set aside the vote of members that approved amendments to the bylaws of respondent Diamond Dealers Club, Inc. (DDC), and dismissed the proceeding, unanimously affirmed, with costs.
The court properly determined that the voting rights of the members of DDC could not be automatically suspended for nonpayment of dues. Contrary to petitioner’s claim, Not-For-Profit Corporation Law § 507 (c) required DDC to give a member “reasonable notice,” in addition to the provisions of the bylaws themselves, to enforce the collection of dues against that member. The court also correctly determined that the notice of a special meeting, sent by DDC’s then-president, complied with DDC’s bylaws. Furthermore, petitioner failed to show that the discovery he requested was material or necessary (see e.g. Stapleton Studios v City of New York, 7 AD3d 273, 275 [2004]), since the record demonstrates that no voting members had been suspended prior to the special meeting. Concur — Saxe, J.P., Friedman, McGuire, Abdus-Salaam and Román, JJ.